Adjudication unanimously modified as a matter of discretion in the interest of justice and as modified affirmed and matter remitted to Supreme Court for further proceedings in accordance with the following Memorandum: Defendant pleaded guilty to attempted burglary in the third degree (Penal Law §§ 110.00, 140.20) and was adjudicated a youthful offender and sentenced to a term of probation of five years. Defendant thereafter admitted to violating the conditions of probation, and Supreme Court promised to sentence defendant to continued probation. Defendant failed to appear on the scheduled sentencing date, and a bench warrant was issued. At sentencing, the court sentenced defendant to a term of incarceration of lVs to 4 years.